Title: [Notes of Debates in the United States Senate] July 15. 1789.
From: Adams, John
To: 


       Power of Removal.
       Mr. Carrol. The Executive Power is commensurate with the Legislative and Judicial Powers.
       The Rule of Construction of Treaties, Statutes and deeds.
       The same Power which creates must annihilate.—This is true where the Power is simple, but when compound not.
       If a Minister is suspected to betray Secrets to an Ennemy, the Senate not sitting, cannot the President displace, nor suspend.
       The States General of France, demanded that offices should be during good behaviour.
       It is improbable that a bad President should be chosen—but may not bad Senators be chosen.
       Is there a due ballance of Power between the Executive and Legislative, either in the General Government or State Governments.
       Montesquieu. English Liberty will be lost, when the Legislative shall be more corrupt, than the Executive.—Have We not been witnesses of corrupt Acts of Legislatures, making depredations? Rhode Island yet perseveres.
       
       Mr. Elsworth. We are sworn to support the Constitution.
       There is an explicit grant of Power to the President, which contains the Powers of Removal.
       The Executive Power is granted—not the Executive Powers hereinafter enumerated and explained.
       The President—not the Senate appoint. They only Consent, and Advise.
       The Senate is not an Executive Council—has no Executive Power.
       The Grant to the President express, not by Implication.
       Mr. Butler. This Power of Removal would be unhinging the equilibrium of Power in the Constitution.
       The Statholder witheld the fleet from going out, to the Anoyance of the Ennemies of the nation.
       In Treaties, all Powers not expressly given are reserved.
       Treaties to be gone over, Clause by Clause, by the President and Senate together, and modelled.
       The other Branches are imbecil.
       Disgust and alarm.
       The President not sovereign. The U.S. sovereign, or People, or Congress sovereign.
       The House of Representatives would not be induced to depart, so well satisfied of the Grounds.
       Elsworth. The Powers of this Constitution are all vested—parted from the People, from the States, and vested not in Congress but in the President.
       The Word Sovereignty is introduced without determinate Ideas.— Power in the last Resort. In this sense the Sovereign Executive is in the president.
       The U.S. will be Parties to 1000 Suits. Shall Proscess issue in their Name vs. or for themselves.
       The President it is said, may be put to Goal for Debt.
       Lee. U.S. merely figurative meaning the People.
       Grayson. The President is not above the Law. An Absurdity to admit this Idea into our Government. Not improbable that the President may be sued. Christina Q. of Sweeden committed Murder. France excused her. The Jurors of our Lord the President, present that the President committed Murder.
       A Monarchy by a Sidewind. You make him Vindex Injuriarum. The People will not like The Jurors of our Lord the President—nor the Peace of our Lord the President, nor his Dignity. His Crown will be  left out. Do not wish to make the Constitution a more unnatural monstrous Production than it is.—The British Constitution a three legged Stool. If one legg is longer than another, the Stool will not stand.
       Unpallatable. The removal of Officers not palatable. We should not risk any Thing for nothing. Come forward like Men, and reason openly, and the People will hear more quietly than if you attempt side Winds. This Measure will do no good and will disgust.
       Mr. Lee. The Danger to liberty greater from the disunited Opinions and jarring Plans of many, than from the energetic operations of one. Marius, Sylla, Caesar, Cromwell trampled on Liberty with Armies.
       The Power of Pardon—of adjourning the Legislature.
       Power of Revision, sufficient to defend himself. He would be supported by the People.
       Patronage. Gives great Influence. The Interference more nominal than real.
       The greater Part of Power of making Treaties in the President.
       The greatest Power is in the President, the less in the Senate.
       Cannot see Responsibility, in the President or the great Officers of State.
       A masqued Battery of constructive Powers would compleat the destruction of Liberty.
       Can the Executive lay Embargoes, establish Fairs, Tolls &c.?
       The foederal Government is limited, the Legislative Power of it is limited, and therefore the Executive and judicial must be limited.
       The Executive not punishable but by universal Convulsion, as Charles 1st.
       The Legislative in England not so corrupt as the Executive.
       There is no Responsibility, in the President, or Ministry.
       Blackstone. The Liberties of England owing to Juries. The greatness of England owing to the Genius of that People.
       The Crown of England can do what it pleases, nearly.
       There is no ballance in America, to such an Executive as that in England.
       Does the Executive Arm, mean a standing Army?
       Willing to make a Law, that the President, if he sees gross misconduct may suspend pro tempore.
       Mr. Patterson. Laments that We are obliged to discuss this question. Of great Importance and much difficulty.
       The Executive co extensive with the Legislative. Had the Clause stood alone, would not there have been a devolution of all Executive Power?
       
       Exceptions are to be construed strictly. This is an invariable Rule.
       Mr. Grayson. The President has not a continental Interest, but is a Citizen of a particular State. A King of England otherwise. K. of E. counteracted by a large, powerful, rich and hereditary aristocracy.—Hyperion to a Satyr.
       Where there are not intermediate Powers, an alteration of the Government must be to despotism.
       Powers ought not to be inconsiderately given to the Executive, without proper ballances.
       Triennial and septenial Parliaments made by Corruption of the Executive.
       Bowstring. General Lally. Brutus’s Power to put his Sons to death.
       The Power creating shall have that of uncreating. The Minister is to hold at Pleasure of the Appointor.
       If it is in the Constitution, why insert it, in the Law? Brought in by a Sidewind, inferentially.
       There will be every endeavour to increase the consolidatory Powers, to weaken the Senate, and strengthen the President.
       No Evil in the Senates participating with the P. in Removal.
       Mr. Reed. P. is to take care that the Laws be faithfully executed. He is responsible. How can he do his duty or be responsible, if he cannot remove his Instruments.
       It is not an equal sharing of the Power of Appointment between the President and senate. The Senate are only a Check to prevent Impositions of the President.
       The Minister, an Agent a Deputy to the great Executive.
       Difficult to bring great Characters to Punishment or Tryal.
       Power of Suspension.
       Mr. Johnson. Gentlemen convince themselves that it is best the President should have the Power, and then study for Arguments.
       Exceptions.
       Not a Grant. Vested in the President, would be void for Uncertainty. Executive Power is uncertain. Powers are moral, mechanical, natural. Which of these Powers—what Executive Power? The Land. The Money. Conveys nothing. What Land? What Money.
       Unumquodque dissolvitur, eodem modo, quo ligatur.
       Meddles not with the question of Expediency.
       The Executive wants Power, by its duration and its want of a Negative, and Power to ballance. Foederalist.
       
       Mr. Elsworth. What is the difference between a Grant and a Partition.
       Mr. Izard. Cujus est instituere ejus est abrogare.
      